TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00384-CV





In re Matthew G. Whitman






ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY




O R D E R


                        On July 7, 2005, this Court conditionally granted Relator Matthew Whitman’s
petition for a writ of mandamus.  We stated that the writ will issue unless the district court withdraws
the temporary orders issued on June 21 and establishes a reasonable time for Matthew to give notice
so that he may properly exercise his extended summer and fall possessions of C.W.  On July 22, this
Court denied Jennifer Whitman’s motions for rehearing and rehearing en banc.  The parties have not
informed this Court as to what subsequent actions have been taken in the district court.
                        Matthew is ordered to apprise this Court of the status of the case and whether the
district court has complied with our opinion.  Specifically, Matthew shall report (1) whether the
matter has been presented to the district judge currently assigned to the case, (2) whether the district
court has vacated the temporary orders at issue, and (3) whether a reasonable time for notice has been
established in order for Matthew to exercise his extended summer and fall possession of C.W.  This
status report should be filed with the Court on or before Friday, August 5, 2005.
 
                        If on that date it appears from that report that the matter has not been presented to the
district court or that the district court has refused to comply with the terms of the conditional writ,
the writ of mandamus will issue.
 
 
                                                                                                                                                            
                                                                        Bea Ann Smith, Justice
Before Chief Justice Law, B. A. Smith and Puryear
Filed:   July 29, 2005